This appeal is prosecuted by the appellant W. B. Emond, from a decree against him in favor of the appellee B. C. Robison, awarding specific performance of a contract for the sale of certain real estate described in the bill. The contract of sale was verbal, but complainant was placed in possession by respondent, and paid a portion of the purchase money, thus taking the case out of the influence of the statute of frauds, and rendering the contract specifically enforceable in a court of equity. Penney v. Norton, 202 Ala. 690, 81 So. 666; Penney v. Lyle, 205 Ala. 476, 88 So. 580.
Complainant purchased the property as a home, and, at the time of the agreement, was in the employ of the grocery firm of W. B. Emond  Son, a partnership composed of respondent and his son, the purchase price being $1,000. There was a mortgage on the *Page 151 
property, with a balance due of $477.87, to the Jefferson County Building  Loan Association, payable in monthly installments, which complainant assumed, there being several monthly installments on the mortgage indebtedness past due at that time. Complainant was placed in possession, and remained thereon several years, making 36 monthly payments on the mortgage indebtedness, and making certain designated improvements on the property. He was, however, in arrears as to some of the monthly installments when he obtained a purchaser for the property, and offered to pay in full the balance remaining due on the purchase price, which he insists he had a right to do, and which was not questioned by respondent, if complainant had not forfeited his purchase by reason of his defaults in these payments. Respondent declined to accept the payment of the balance due, and to execute a deed, unless complainant would also pay his indebtedness to the firm to W. B. Emond  Son. It is not pretended that this latter requirement formed a part of the agreement of purchase, and, upon complainant declining this proposition, respondent refused to execute the deed and accept the balance due. Hence this litigation.
Respondent insists relief should be denied complainant upon the ground he was in arrears as to some of the monthly payments on the mortgage indebtedness. It is the general rule that, in equity, time is not regarded as of the essence of the contract, and there is nothing in the contract in question indicating otherwise. Forrester v. Granberry, 211 Ala. 402, 100 So. 551. Moreover, there was no indication on the part of the respondent to terminate the contract on account of such arrears, but, on the contrary, upon being notified thereof by the mortgagee, he promptly called complainant's attention thereto, that same might be paid by him, and thus treating the sale contract as of full force, and waiving any alleged forfeiture. Zirkle v. Ball,171 Ala. 568, 54 So. 1000; Penney v. Lyle, 205 Ala. 476,88 So. 580; Davis v. Folmar, 203 Ala. 336, 83 So. 60. His refusal to make the deed was, in fact, upon the ground that complainant did not agree to pay the indebtedness to the firm. This was a matter separate and apart from the purchase contract, and formed, of course, no sufficient excuse.
We are mindful of the degree of proof and strictness required in cases of this character, Sherman v. Sherman, 190 Ala. 446,67 So. 255; Enslen v. Woodlawn Realty Co., 210 Ala. 40,97 So. 80. No question as to the sufficiency of pleadings is presented, and we are persuaded upon a careful consideration of the record that complainant has made out his case substantially as alleged, and that the questions of variance suggested are not of material importance. Sherman v. Sherman, supra.
It results that we are in accord with the finding of the chancellor, and his decree will accordingly be here affirmed. Affirmed.
ANDERSON, C. J., and SAYRE and MILLER, JJ., concur.